Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
As the claims are currently written, the groups of claims are directed to non-statutory subject matter because the claims are written as “use of” claims and thus are not a process, machine, manufacture or composition. "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). However amending the claims to either a process or a composition would result in a group which can be elected for examination.

Group I, claim 7, drawn to “use of a total methanolic extract of Acanthus mollis seeds for preparation of a medicament or a supplement for human use having a dual antiplatelet and, thereof, antithrombotic activity by specifically inhibiting an AA-pathway and a PAR-1 receptor pathway”.  If elected, the applicant should amend the claim to claim the statutory subject matter of a method of preparing a medicament comprising (specific method steps).
Group II, claim 8, drawn to “Use of DIBOA-Glc for preparing a medicament for human use having an antiplatelet effect and, therefore, antithrombotic activity by specifically inhibiting an arachidonic acid-induced platelet aggregation”.  If elected, the applicant should amend the claim to claim the statutory subject matter of a method of preparing a medicament comprising (specific method steps).
Group III, claim 9, drawn to “Use of Isoverbascoside for preparing a medicament for human use having a specific inhibitory action towards platelet aggregation mediated through a PAR-1 receptor”.  If elected, the applicant should amend the claim to claim the statutory subject matter of a method of preparing a medicament comprising (specific method steps).
Group IV, claim 10, drawn to “Use of a combination of DIBOA-Glc with Isoverbascoside or Verbascoside, or both, for preparing a medicament for human use exhibiting a synergistic effect towards arachidonic acid-induced platelet aggregation”.  If elected, the applicant should amend the claim to claim the statutory subject matter of preparing a medicament comprising (specific method steps).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and groups II, III and IV lack unity of invention because the groups do not share the same or corresponding technical feature.
Group II and group IV lack unity of invention because even though the inventions of these groups require the technical feature of DIBOA-Glc, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Willet “A simple method for isolation and purification of DIBOA-Glc from Tripsacum dactyloide” (https://pubmed.ncbi.nlm.nih.gov/25918792/). Willet describes DIBOA-Glc being extracted from the roots of Eastern gamagrass {Tripsacum dactyloides (L.) and in potential use as an atrazine and thus the special technical feature has been previously disclosed which would break unity of invention because the invention lacks an inventive step.
Group III and group IV lack unity of invention because even though the inventions of these groups require the technical feature of Isoverbascoside, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the documents of the incoming written opinion for PCTGR2017000019 filed on 10/08/2019.  The written opinion shares documents D1-D6 for disclosing the verbascoside’s extracted from Acanthus mollis which also describes the antiplatelet activity of isoverbascoside. Thus the special technical feature has been disclosed and with the same features thus the invention would lack an inventive step and novelty.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JACOB A BOECKELMANExaminer, Art Unit 1655                


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655